___________

                            No. 96-1227
                            ___________

United States of America,        *
                                 *
          Appellee,              *
                                 *   Appeal from the United States
     v.                          *   District Court for the
                                 *   Northern District of Iowa.
Patricia Peters,                 *
                                 *
          Appellant.             *


                            ___________

                   Submitted:   June 11, 1996

                       Filed: August 20, 1996
                            ___________

Before MAGILL, Circuit Judge, HENLEY, Senior Circuit Judge, and
     DOTY,* District Judge.

                            ___________

HENLEY, Senior Circuit Judge.

     Patricia Peters appeals her convictions for conspiracy to
distribute cocaine in violation of 21 U.S.C. §§ 846 and 841(a)(1)
and making false declarations to a grand jury in violation of 18
U.S.C. § 1623(a). Peters contends that the district court1 erred in
admitting into evidence conversations found recorded on certain
audio tapes seized from her home pursuant to a search warrant. The
appellant argues that the audio tapes were beyond the scope of the
search warrant and should have been suppressed. We affirm.




     *The HONORABLE DAVID S. DOTY, United States District
     Judge for the District of Minnesota, sitting by
     designation.
     1
      The Honorable Michael J. Melloy, Chief Judge, United States
District Court for the Northern District of Iowa.
BACKGROUND
     In 1993 and early 1994, Iowa police officials investigated a
cocaine distribution conspiracy in Clinton, Davenport and Cedar
Rapids, Iowa, allegedly headed by one Wallace Jackson. Patricia
Peters and several others were suspected of participating in the
conspiracy. After Jackson was arrested in August 1993, the police
were informed that the distribution of cocaine by Peters and others
continued.


     In October 1993, Peters was called to testify before a grand
jury regarding the alleged drug distribution conspiracy.        She
testified that she had never seen Wallace Jackson with any drugs
nor discussed any drug business with him.       Peters testified a
second time before the grand jury and again denied any knowledge of
Wallace Jackson's involvement in the distribution of cocaine.


     In December 1993, Moses Jackson, another member of the drug
distribution conspiracy, was threatened at gunpoint for allegedly
providing information about Wallace Jackson to the police and grand
jury.


     In January 1994, Clinton police executed two search warrants
seeking evidence of the threat against Moses Jackson as well as
evidence about the drug distribution conspiracy.    One of these
search warrants was for Peters' residence at 2525 Prospect in
Clinton. The issuing state magistrate authorized the search and
seizure of:


     any records or documents associated with cocaine
     distribution, to include records of sales, money
     collections, any ledger, notebooks, any documents
     relating to the case of US v. Wallace Jackson, to include
     grand   jury   testimonies,   and   a   related   ongoing
     investigation of drug trafficking in Clinton and Cedar
     Rapids, and reports of interviews.




                               -2-
     Among the items seized from Ms. Peters' residence were three
unmarked audio cassette tapes found in her bedroom. One of the
cassettes was in a tape recorder and the other two were near the
recorder.    The agent who found the tapes said they were
intermingled with notes and letters from Wallace Jackson who was
incarcerated, but that the tapes were unmarked and there was no
outward indication of their contents.


     The agent listened to the tapes on the premises in order to
decide whether to seize them.2     The agent found that the tapes
contained a recording of a telephone conversation which appeared to
relate to the investigation of the drug conspiracy. In addition,
the tapes contained a recording of another conversation in which
Peters said "I don't care. I still lied." which the agent believed
was connected to Peters' grand jury testimony.


     The agent seized the tapes and portions of the recordings were
played at trial over defense objections. Ms. Peters was convicted
on one count of participation in a drug conspiracy and two counts
of lying to the grand jury.     She was sentenced to 13 years in
prison.

DISCUSSION
     Appellant Peters contends that the tapes were not within the
scope of the search warrant and that the officers had no probable
cause to search them.    She argues that only after the police
listened to the tapes could they make any arguable connection to
the drug case. She contends that the tapes and their contents were


     2
         The agent testified:

     It's just a routine thing that I do during a search
     warrant. I'll play videocassette tapes, audiocassette
     tapes, tapes that are in answering machines. It's almost
     like opening a door on a dresser where you're moving
     clothes around to see if anything's there. You play that
     tape to see if there's anything on the tape.

                                -3-
obtained in violation of the fourth amendment and should have been
excluded from admission at trial on that basis.


     Ms. Peters places primary reliance on the Supreme Court's
decision in Walter v. United States, 447 U.S. 649 (1980).        In
Walter, the Court held that, even though the FBI had lawful
possession of boxes containing videotapes, they had no authority to
search the contents of the tapes by viewing them unless they had a
valid warrant. Ms. Peters contends that the tapes found in her
home were not "records" or "documents" under the search warrant.
Therefore under Walter, the tapes only could have been listened to
and seized pursuant to a second warrant.


     The government contends, on the other hand, that the tapes
were in fact covered by the scope of the search warrant. It says
that -- in the language of the warrant -- the audio tapes were
"records . . . associated with cocaine distribution. . . ." Thus,
according to the government, no further probable cause and no
additional warrant were needed for the officers to listen to the
tapes.


     The government contends that Walter was satisfied because the
officers had a search warrant covering "records" of drug
distribution activities. The government argues that cassette tapes
by their nature are one means of keeping records and that the
officers acted reasonably in listening to the tapes.


     Although some substantial amount of legal maneuvering could
have been obviated had the warrant been more precise, we believe
that read fairly the language of the warrant in the present case
was adequate to cover the tape recordings in question. As we have
previously held, the requirement that a search warrant describe its
objects with particularity is a standard of "practical accuracy"
rather than a hypertechnical one. United States v. Lowe, 50 F.3d
604, 607 (8th Cir.), cert. denied, 116 S. Ct. 260 (1995).        We

                               -4-
believe that the general term "records" adequately covered the
search of records in audio cassette form.


     On similar facts, we held in United States v. Lucas, 932 F.2d
1210 (8th Cir.), cert. denied, 502 U.S. 949 (1991), that an
answering machine and its cassette tape containing conversations by
drug defendants were covered by a search warrant which specified
the search for "records" of a drug conspiracy. See also United
States v. Lowe, 50 F.3d at 607 (warrant for "items that tend to
show co-defendants or co-conspirators" broad enough to cover video
tape showing defendant with guns). We believe that the holdings of
Lucas and Lowe control here. Accord United States v. Burkett, 50
F.3d 16 (9th Cir. 1995) (warrant for "records of drug transactions"
broad enough to cover audio tapes); United States v. Gomez-Soto,
723 F.2d 649 (9th Cir.) (same), cert. denied, 466 U.S. 977 (1984).


     Accordingly, we reject Peters' argument that the tapes were
illegally searched or seized and the conversations wrongly
admitted. The judgment of the district court is in all respects
affirmed.


     A true copy.


          Attest:


               CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -5-